        Case 5:21-cv-00528-YGR Document 3-4 Filed 01/22/21 Page 1 of 6



 1                                 UNITED STATES DISTRICT COURT

 2                               NORTHERN DISTRICT OF CALIFORNIA
 3
                                           SAN JOSE DIVISION
 4
     TESLA, INC.,                                       )   Case No.: ______________
 5                                                      )
                    Plaintiff,                          )   DECLARATION OF DAVID
 6                                                      )   SCHERTZER IN SUPPORT OF
            v.                                          )   PLAINTIFF TESLA, INC.’S EX PARTE
 7
                                                        )   MOTION FOR TEMPORARY
 8   ALEX KHATILOV.                                     )   RESTRAINING ORDER, ORDER TO
                                                        )   SHOW CAUSE RE: PRELIMINARY
 9                  Defendant.                          )   INJUNCTION, AND EVIDENCE
                                                        )   PRESERVATION ORDER
10                                                      )
11                                                      )   Date: ______________
                                                        )   Time: ______________
12                                                      )   Dept: ______________
                                                        )   Judge: ______________
13                                                      )
                                                        )   Complaint To Be Filed
14                                                      )
15

16          I, David Schertzer, affirm the following under penalty of perjury:

17          1.      I work for Tesla, Inc. (“Tesla”) as a Senior Security Intelligence Investigator. My

18   duties include investigating data misuse on Tesla systems. I have personal knowledge of the

19   facts set forth herein, and if called as a witness, could and would testify to them.

20          2.      On the morning of January 6, 2021, Tesla’s Information Security team, through

21   monitoring software, identified employee Sabhir Khatilov (AKA Alex Tilov) as having moved

22   thousands of files from Tesla networks to his personal Dropbox account, between December 31,

23   2020 and January 4, 2021. The software identified 26,377 filenames, though some duplicates

24   appear to be present. Dropbox is a cloud-based file-storage program that is not part of the Tesla

25   network.

26          3.      The software used is our primary means for monitoring the Tesla network for

27   misuse. We rely heavily on this software to identify when data is being exfiltrated. Throughout

28   my investigations, this software has been reliable in identifying when people are improperly

     moving data off the network.
        Case 5:21-cv-00528-YGR Document 3-4 Filed 01/22/21 Page 2 of 6



 1          4.      Immediately upon receiving this notification, the Information Security team

 2   reviewed the file transfer for validity and authorization. After determining that it was not a

 3   permitted transfer, the matter was escalated to me for investigation.

 4          5.      I promptly reviewed the transfer and determined that it included a great deal of

 5   highly confidential information, in violation of Tesla’s data use policies. I showed the list of

 6   files that Mr. Khatilov transferred to Golda Arulappan, Mr. Khatilov’s immediate supervisor and

 7   Senior Manager of Software Quality Assurance Engineering, who confirmed that these files

 8   included highly confidential Tesla Quality Assurance software scripts. Ms. Arulapan explained

 9   that these scripts automate a host of quality control tasks in Tesla’s backend software, WARP
10   Drive, and would be highly valuable in the hands of a competitor.

11          6.      Later on January 6, 2021, I interviewed Mr. Khatilov via Microsoft Teams, a

12   videoconferencing program. Ms. Arulappan participated in the interview, along with

13   Investigator John Shumway and Jenna Ferrua, Acting Human Resources Director.

14          7.      During the interview, Mr. Khatilov confirmed he had signed the Tesla Non-

15   Disclosure Agreement, and that he understood the Agreement to mean he “should not share

16   documents with anybody.”

17          8.      Mr. Khatilov confirmed that he used Dropbox and that he installed a Dropbox

18   desktop application on his Tesla-issued laptop, which allowed him to rapidly upload files to his

19   Dropbox account directly from his hard drive folder system.

20          9.      When asked what files he uploaded to Dropbox, Mr. Khatilov claimed he only

21   uploaded personal administrative documents, like his scanned passport and a copy of his W-4.

22   When asked to clarify that Dropbox was used solely to upload administrative documents from

23   the network, Mr. Khatilov again confirmed that.

24          10.     In my experience, there are many easier way to get a few documents off the

25   network—e.g. emailing documents to oneself. Installing a Dropbox client makes a massive

26   exfiltration of thousands of documents possible without great effort.

27          11.     I prompted Mr. Khatilov to screen share his laptop to confirm that his Dropbox

28   account did not, as he twice claimed, contain any confidential Tesla files. Mr. Khatilov delayed



     DECLARATION OF DAVID SCHERTZER                    -2-
        Case 5:21-cv-00528-YGR Document 3-4 Filed 01/22/21 Page 3 of 6



 1   accepting the screen share request for over a minute, thus not allowing us to see the screen or to

 2   view his Dropbox files. During this time, I observed Mr. Khatilov on videochat rapidly clicking

 3   and typing. Because of these circumstances, I believe he was trying to modify Dropbox or other

 4   files to interfere with our inspection.

 5           12.     After Mr. Khatilov finally shared his screen, he claimed he had “already deleted”

 6   the Dropbox desktop application during the interview. Based on his behavior that I observed on

 7   videochat, I believe that Mr. Khatilov hurriedly deleted the application, and perhaps some files

 8   that were uploaded to Dropbox, while we were speaking and after we had already asked to

 9   inspect his account to see what he had stolen.
10           13.     Although the desktop application had been removed from his Tesla laptop, my

11   colleague Mr. Shumway instructed Mr. Khatilov to show all files that had already been

12   transferred to Dropbox from the laptop. Deleting the Dropbox application disables the

13   functionality that uploads files to a Dropbox account – it does not necessarily delete the files

14   themselves. A review of those files revealed folders containing a very large amount of non-

15   administrative material, including many of the Quality Assurance scripts that our monitoring

16   software had detected as being transferred. We also instructed Mr. Khatilov to log into his

17   Dropbox account on the Dropbox website, where the same Tesla files were still available

18   through his account.

19           14.     Mr. Khatilov agreed to delete the information from his laptop and the Dropbox

20   account. Mr. Shumway instructed him how to permanently delete the files.

21           15.     The remote nature of the interview necessarily hindered the process somewhat.

22   Rather than in-person control over the actions of Mr. Khatilov, Mr. Shumway and I had to

23   instruct him on particular actions to take, including folders to examine and files to click on. Due

24   to the time constraints of the interview process, this was inherently restrictive.

25           16.     After supervising the deletion, I then informed Mr. Khatilov that his Dropbox

26   account contained non-administrative content and told him that Information Security had

27   detected that he removed over 26,000 confidential filenames from the Tesla network. Khatilov

28   claimed he didn’t mention these before, despite being asked twice, because he “forgot.”



     DECLARATION OF DAVID SCHERTZER                     -3-
        Case 5:21-cv-00528-YGR Document 3-4 Filed 01/22/21 Page 4 of 6



 1           17.    Ms. Arulappan asked Mr. Khatilov what business purpose he had with these files.

 2   Mr. Khatilov was unable to articulate why he needed the files and did not provide any supporting

 3   details showing why he had downloaded them.

 4           18.    Throughout the interview Mr. Khatilov was terse and avoidant. He provided

 5   mostly one-word answers and feigned ignorance.

 6           19.    The whole interview lasted 49 minutes, roughly half of that time was spent

 7   attempting to delete the information.

 8           20.    Due to Mr. Khatilov’s theft of trade secrets, as well as his repeated lying and

 9   obfuscation throughout the investigation, he was terminated that day.
10           21.    Although we were able to delete information that we located on Mr. Khatilov’s

11   laptop and from his Dropbox account, we do not know whether he took additional files, whether

12   the information was further transferred from Dropbox to other locations, or whether he shared

13   the information with anyone else. From what we observed while instructing deletions during the

14   interview, the files we deleted did not perfectly match the filenames our monitoring software

15   identified as being uploaded. We were able to confirm some of the files were the same.

16   However, I could not (and cannot) confirm that all the files uploaded to Dropbox were deleted.

17   Moreover, from December 31 until January 6, when we supervised the deletion, any files could

18   have been moved, copied, or accessed from Dropbox. We have no visibility into any transfers

19   from Dropbox during this time, or from subsequent devices to other devices, if any.

20           22.    As part of my job, I am aware of many of the protections Tesla uses to secure its

21   confidential data. Tesla secures its physical facilities by restricting access to authorized

22   personnel, and then monitoring actual access with security guards and cameras. Visitors to

23   Tesla’s facilities must check in with a receptionist or security guard, sign a nondisclosure

24   agreement, and submit to a photograph. Visitors must further be escorted by a Tesla employee at

25   all times.

26           23.    Tesla also protects its confidential, proprietary, and trade secret information with

27   stringent information security policies and practices. Tesla’s network and servers are password-

28   protected, firewall-protected, and accessible only to current Tesla employees with proper



     DECLARATION OF DAVID SCHERTZER                     -4-
        Case 5:21-cv-00528-YGR Document 3-4 Filed 01/22/21 Page 5 of 6



 1   credentials. Tesla also uses ongoing monitoring and investigation to identify attempts to

 2   exfiltrate confidential information from the Tesla network.

 3                                       [signature page follows]

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     DECLARATION OF DAVID SCHERTZER                   -5-
        Case 5:21-cv-00528-YGR Document 3-4 Filed 01/22/21 Page 6 of 6



 1          I declare under penalty of perjury under the laws of the United States that the foregoing is

 2   true and correct.

 3

 4   Date: January 20, 2021                                 ____________________________________

 5                                                          David Schertzer

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     DECLARATION OF DAVID SCHERTZER                   -6-
